FILED
                             NOT FOR PUBLICATION                           MAY 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HUMBERTO BALMORIS DELGADO-                       No. 12-72949
HERNANDEZ,
                                                 Agency No. A200-116-735
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Humberto Balmoris Delgado-Hernandez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision (“IJ”) denying his

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Cordoba v. Holder,

726 F.3d 1106, 1113 (9th Cir. 2013). We deny the petition for review.

         Even if Delgado-Hernandez’s notice of appeal to the BIA was specific

enough to meaningfully challenge the IJ’s denial of his claims, substantial evidence

supports the agency’s finding that Delgado-Hernandez’s experiences in El

Salvador, including three unfulfilled threats from gang members, did not rise to the

level of past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179,1182 (9th Cir.

2003) (unfulfilled threats received by ethnic Albanian “constitute harassment

rather than persecution”). In light of our conclusion, we need not address Delgado-

Hernandez’s contentions regarding nexus. Substantial evidence also supports the

agency’s determination that Delgado-Hernandez did not establish a well-founded

fear of future persecution. See Gonzales-Medina v. Holder, 641 F.3d 333, 338 (9th

Cir. 2011) (in the absence of past persecution, the burden is on petitioner to show

that relocation would be unreasonable). Thus, Delgado-Hernandez’s asylum claim

fails.

         Because Delgado-Hernandez has not established eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                           2                                    12-72949
      Finally, Delgado-Hernandez does not raise any arguments regarding the

denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      PETITION FOR REVIEW DENIED.




                                          3                                    12-72949